     8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 1 of 13 - Page ID # 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA


MELANIE DAVIS,
                                                  Case No. _______________
              Plaintiff,

v.
                                                             COMPLAINT
IHOP PROPERTY LLC,
                                                        Injunctive Relief Sought
              Defendant



       Plaintiff Melanie Davis, by and through the undersigned counsel, brings this ac-
tion against IHOP Property LLC, a California limited liability company, for violations of
the Americans With Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its im-
plementing regulations, and alleges as follows:

                                   INTRODUCTION

       1.     Plaintiff brings this civil rights action against Defendant for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.     Defendant owns the restaurant known as “IHOP” which to the extent was
constructed and first occupied after January 26, 1993 or was altered after January 26,
1993 was required to be designed and constructed to be readily accessible to persons with
disabilities. To the extent “IHOP” was not constructed or altered before January 26, 1993,
it was required to remove barriers to access to the extent barrier removal was readily
achievable. “IHOP” contains architectural barriers to accessibility.




                                           -1-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 2 of 13 - Page ID # 2



       3.     The violations alleged in this complaint occurred at “IHOP”, located at
4707 N 72nd St, Omaha, NE 68134.
       4.     Defendant’s failure to provide equal access to “IHOP” violates the man-
dates of the ADA to provide full and equal enjoyment of a public accommodation’s
goods, services, facilities, privileges, and advantages.
       5.     Defendant’s conduct constitutes an ongoing and continuous violation of the
law.
       6.     Accordingly, Plaintiff seeks a declaration that Defendant’s facilities violate
federal law and an injunction requiring Defendant to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendant continue to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

       7.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.     Venue in this judicial district is proper because Defendant is located and
transacts business within this judicial district and has sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.




                                             -2-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 3 of 13 - Page ID # 3



                                         PARTIES

       9.       Plaintiff Melanie Davis is a resident of Omaha, Nebraska. Plaintiff Davis
grew up in Omaha, Nebraska and lived there until she moved to Minnesota in 2005.
While living in Minnesota, she visited Omaha many times, including five visits in 2016-
2017. She moved back to Omaha in 2017, where she now resides.
       10.      Plaintiff Melanie Davis suffers from, and all times relevant hereto has suf-
fered from, Cerebral Palsy, a condition that substantially limits her ability to walk and
stand and is therefore a legal disability as defined by the ADA, 42 U.S.C. § 12102(2).
Plaintiff is therefore a member of a protected class under the ADA, under the regulations
implementing the ADA set forth at 28 C.F.R. § 36.101 et seq. As a person with a disabil-
ity, Plaintiff Davis has a personal interest in having full and equal access to places of
public accommodation and to the goods, services, facilities, privileges, advantages or
other things offered therein.
       11.      Defendant IHOP Property LLC, a California limited liability company, is
the owner of the real property and improvements which are the subject of this action, the
restaurant known as “IHOP”, a place of public accommodation within the meaning of the
ADA, located at the street address of 4707 N 72nd St, Omaha, NE 68134.

                                FACTUAL BACKGROUND

       12.      On October 27, 2018 Plaintiff Davis visited the restaurant “IHOP” in Oma-
ha, Nebraska.
       13.      When Plaintiff arrived at “IHOP” she found approximately 35 total parking
spaces and 2 parking spaces reserved as an accessible parking spaces through posted
signage.




                                             -3-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 4 of 13 - Page ID # 4



       14.    The 2 parking spaces reserved as accessible parking spaces had an adjacent
access aisle, but the curb ramp providing access to the entrance of “IHOP” extended into
the access aisle.
       15.    The sidewalk between the curb ramp and the entrance to “IHOP” had a
broken and uneven surface.
       16.    Plaintiff found no parking spaces reserved as van accessible parking spaces.
       17.    Plaintiff found that the entryway to “IHOP” was tiled. At least two of the
tiles were missing, making the ground surface uneven.
       18.    The photograph in Exhibit A to this Complaint depicts the reserved parking
spaces, their shared access aisle, and the curb ramp in the “IHOP” customer parking lot
on the day of Plaintiff’s October 27, 2018 visit.
       19.    In light of the architectural barriers at “IHOP”, Plaintiff Davis is deterred
from visiting “IHOP” in the future. Plaintiff Davis intends to return to “IHOP”, but these
architectural barriers deter her from doing so. she plans to return and patronize “IHOP”
when she learns that the premises have been made fully accessible to persons who use
wheelchairs for mobility.
       20.    Plaintiff Davis is a resident of Omaha, Nebraska, and she plans to continue
visiting businesses in the greater Omaha area in the future and would enjoy being able to
patronize Defendant’s restaurant.
       21.    Plaintiff Davis attempted to access Defendant’s premises but could not do
so independently on a full and equal basis because of her disabilities, due to the physical
barriers to access and violations of the ADA that exist at Defendant’s premises. As a re-
sult of Defendant’s non-compliance with the ADA, Plaintiff Davis cannot independently
access the facilities and/or is excluded from full and equal enjoyment of the goods, ser-
vices, privileges, advantages, and/or accommodations offered therein.


                                            -4-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 5 of 13 - Page ID # 5



              THE ADA AND ITS IMPLEMENTING REGULATIONS

       22.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;
             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       23.      Congress explicitly stated that the purpose of the ADA was to:




                                              -5-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 6 of 13 - Page ID # 6



             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-
                dress the major areas of discrimination faced day-to-day by individuals
                with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       24.      Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.
       25.      The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       26.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,




                                              -6-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 7 of 13 - Page ID # 7



1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       27.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.
       28.    In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       29.    The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       30.    On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       31.    On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       32.    The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                                 FACTUAL ALLEGATIONS

       33.    Defendant has discriminated against Plaintiff on the basis of her disabilities
by failing to comply with the requirements of the ADA and the ADAAG with regard to
“IHOP”. A specific, though not exclusive, list of unlawful physical barriers and ADA vi-

                                           -7-
   8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 8 of 13 - Page ID # 8



olations present at “IHOP” which limit the ability of persons in wheelchairs to access the
facilities and/or to enjoy the goods, services, privileges, advantages and/or accommoda-
tions offered therein on a full and equal basis, includes the following:
          a. The “IHOP” customer parking lot had approximately 35 total parking spac-
              es and 0 parking spaces reserved as accessible spaces that complied with
              ADAAG 502, rather than the required 2, in violation of ADAAG 208.2.
              Plaintiff requires accessible parking spaces which comply with all elements
              of 502 (including location, width, length, signage, slope, and presence of an
              access aisle) to ensure she can park safely, make a safe transfer between her
              vehicle and wheelchair, and travel safely between the parking lot to the
              building entrance.
          b. The 2 parking spaces reserved as accessible parking spaces shared an adja-
              cent access aisle, but the curb ramp providing access to the entrance of
              “IHOP” extended into the aisle, causing the access aisle to have a slope
              steeper than 1:48, in violation of ADAAG 502.4. Plaintiff requires a flat
              surface to make a safe transfer between her vehicle and the customer park-
              ing lot.
          c. The surface of the sidewalk providing access to the entrance of “IHOP”
              was broken and uneven, making it difficult for Plaintiff to navigate in her
              wheelchair and meaning there was no accessible route from the customer
              parking lot to the entrance, in violation of ADAAG 302.1, 403.2, and
              208.3.1. Plaintiff requires a firm, stable ground surface so she can safely
              navigate between her car and building entrances in her wheelchair. The
              broken and uneven surface of the customer parking lot is also a failure to
              maintain accessible features, in violation of 28 C.F.R. § 36.211.


                                            -8-
  8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 9 of 13 - Page ID # 9



            d. 0 parking spaces were reserved as van accessible parking spaces, in viola-
               tion of ADAAG 208.2.4 and 502.6.
      34.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “IHOP”. To qualify as
an accessible parking facility, and for a parking space to qualify an accessible parking
space, the space must be located on an accessible route, the route must be the shortest
accessible route, the space must be marked by appropriate signage, the space must be
flanked by an access aisle, and the space and access aisle must comply with sloping re-
quirements. ADAAG 206; 208; 216, Chapter 4 including but not limited to 402, 403,
404, 405, and 406; and 502 – including, but not limited to, 502.4 which governs the floor
or ground surfaces of both parking spaces and access aisles.
      35.      In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “IHOP” in order to photograph and measure all such barriers to access and
violations of the ADA and the ADAAG.
      36.      Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-
tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      37.      In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendant due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-


                                            -9-
  8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 10 of 13 - Page ID # 10



ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
         38.   Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.       See     ADA       Update:      A      Primer      for    Small      Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax            (Mar.    16,
2011).
         39.   As a person with a disability, Plaintiff Davis has a personal interest in hav-
ing full and equal access to places of public accommodation and to the goods, services,
facilities, privileges, advantages or other things offered therein.
         40.   Without injunctive relief, Defendant’s failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-
pendently access “IHOP” and/or to enjoy the goods, services, privileges, advantages
and/or accommodations offered therein on a full and equal basis, in violation of her
rights under the ADA.

                         FIRST CAUSE OF ACTION
    Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         41.   Plaintiff incorporates and realleges the above paragraphs.
         42.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:



                                            - 10 -
  8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 11 of 13 - Page ID # 11



              No individual shall be discriminated against on the basis of
              disability in the full and equal enjoyment of the goods, ser-
              vices, facilities, privileges, advantages, or accommodations of
              any place of public accommodation by any person who owns,
              leases (or leases to), or operates a place of public accommo-
              dation.

       43.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
       44.    Defendant has discriminated against Plaintiff and others in that it failed to
make its place of public accommodation fully accessible to persons with disabilities on a
full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations promulgated
thereunder, including the ADAAG, as described above. Plaintiff Davis has been denied
full and equal access to “IHOP” and/or has been denied the opportunity to participate in
or benefit from the goods, services, facilities, privileges, advantages, or accommodations
on a full and equal basis.
       45.    Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. Defendant’s violations of the ADA and ADAAG are ongoing.
       46.    Defendant has failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Davis, even though removing the barriers was required and is readily
achievable.
       47.    Plaintiff Davis plans to visit “IHOP” again in the near future. Plaintiff is
without adequate remedy at law, has suffered and is suffering irreparable harm, and rea-
sonably anticipates that she will continue to suffer irreparable harm upon her planned re-
turn visit to “IHOP” unless and until Defendant is required to remove the physical




                                           - 11 -
  8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 12 of 13 - Page ID # 12



barriers to access and ADA violations that exist at Defendant’s place of public accom-
modation, including those set forth specifically herein.
       48.      This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendant to make “IHOP” readily accessible to
and independently usable by individuals with disabilities to the extent required by the
ADA and ADAAG, and/or to close “IHOP” until such time as Defendant cures the access
barriers.
       49.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendant, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.
             b. That the Court issue a Declaratory Judgment that determines that Defend-
                ant’s facilities, at the commencement of the instant suit, are in violation of
                Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
                menting regulations including the ADAAG.
             c. That the Court award nominal damages.
             d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
                § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from contin-
                uing its discriminatory practices; including an order directing Defendant to
                remove all barriers to the maximum extent feasible or in the alternative
                make all readily achievable alterations to its facilities so as to remove phys-
                ical barriers to access and make its facilities fully accessible to and inde-
                pendently usable by individuals with disabilities to the extent required by

                                             - 12 -
 8:18-cv-00572-JMG-MDN Doc # 1 Filed: 12/10/18 Page 13 of 13 - Page ID # 13



           the ADA; and also including an order requiring Defendant to make all rea-
           sonable modifications in policies, practices or procedures necessary to af-
           ford all offered goods, services, facilities, privileges, advantages or
           accommodations to individuals with disabilities on a full and equal basis.
        e. That the Court award Plaintiff her reasonable attorneys’ fees, litigation ex-
           penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
           § 36.505, or as otherwise provided by law; and
        f. That the Court issue such other relief as it deems just and proper, and/or is
           allowable under Title III of the ADA.

DATED: December 10, 2018

                                       /s/ Padraigin L. Browne
                                       Padraigin L. Browne (MN Bar # 389962)
                                       Browne Law LLC
                                       8530 Eagle Point Blvd, suite 100
                                       Lake Elmo, MN 55042
                                       E-mail: paddy@brownelawllc.com
                                       Phone: (612) 293-4805




                                        - 13 -
